NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO JACUINDE-NAMBO,                           No.    14-73882

                Petitioner,                     Agency No. A205-115-759

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Pedro Jacuinde-Nambo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Jacuinde-Nambo does not make any arguments challenging the agency’s

dispositive conclusion that his asylum application was untimely, and that he failed

to establish any changed or extraordinary circumstances to excuse its untimeliness.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned). Thus, we deny the petition as to

Jacuinde-Nambo’s asylum claim.

      Substantial evidence supports the agency’s determination that Jacuinde-

Nambo failed to establish he was persecuted in Mexico, see Gormley v. Ashcroft,

364 F.3d 1172, 1177 (9th Cir. 2004) (“Random, isolated criminal acts perpetrated

by anonymous thieves do not establish persecution[]”), and its conclusion that he

did not establish he would be harmed on account of a protected ground if returned

to Mexico, see Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to

be free from harassment by criminals motivated by theft or random violence by


                                         2                                    14-73882
gang members bears no nexus to a protected ground”). Thus, Jacuinde-Nambo’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief,

because Jacuinde-Nambo failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Mexican government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                  14-73882